Citation Nr: 1507482	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-04 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability, to include as due to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran has two verified periods of active duty for training, from January 1986 to April 1986 and two weeks in June 1991.  On a report prepared in 1999, he is last shown to have been awarded points for retirement in 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before the undersigned Veteran's Law Judge in July 2014 and a transcript of that hearing is of record.

The issue of entitlement to service connection for a bilateral knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a bilateral knee disability was denied in an unappealed March 2010 RO rating decision and that decision is final. 

2.  Evidence submitted since the March 2010 rating decision includes information that was not previously considered and that establishes a fact necessary to substantiate a claim for service connection for a bilateral knee disability, and therefore creates a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The March 2010 RO rating decision that denied service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  Since the March 2010 rating decision, new and material evidence has been received and the claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 2010 rating decision denied service connection for a bilateral knee disability, to include as due to a right ankle disability.  The RO determined that there was no evidence that the Veteran incurred any bilateral knee injury during active service, during any periods of active duty for training, or periods of inactive duty for training.

The evidence of record at the time of the March 2010 rating decision included the Veterans service medical records, lay statements, private treatment records, VA treatment records, and VA examination reports.

The Veteran was notified of the denial in March 2010 and did not perfect an appeal or submit new and material evidence within one year.  Therefore, the March 2010 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. 3 8 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In October 2011, the Veteran submitted a request to reopen the previously denied claim for service connection for a bilateral knee disability.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purpose of determining whether any new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement. 


In this case, evidence added to the claims file since the final March 2010 rating decision includes a September 2011 private physician letter that notes the Veteran's bilateral knee issue was related to the right ankle disability, and an August 2014 fellow service member's lay statement that reports witnessing the Veteran receive bilateral knee treatment during training.

Accordingly, as the new evidence relates to an unestablished fact necessary to substantiate the claim, the occurrence of an in-service event or injury, it is therefore also material, and the claim for service connection for a bilateral knee disability is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2012).


ORDER

New and material evidence having been received, the claim for service connection for a bilateral knee disability is reopened, and to that extent only the appeal is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for entitlement to service connection for a bilateral knee disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2014).

An October 2003 VA examination concluded that the Veteran's bilateral knee disability was not caused or aggravated by a service connected right ankle disability.  However, a September 2011 private opinion submitted by Dr. R.L., noted that while the Veteran had previously been denied coverage for his knees as being related to a prior ankle injury, when in fact that was not ongoing at that time.  Essentially, the Board finds that Dr. R.L.'s opinion is that the Veteran's right ankle disability was not aggravated the bilateral knee condition during previous examinations, but more recently that aggravation existed.

With the new evidence submitted in support of the claim, the Board finds that a new examination is required addressing the etiology of the bilateral knee disability and whether the bilateral knee disability was caused by or aggravated by a service-connected right ankle disability.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  The medical examination provided must be thorough and contemporaneous and consider prior medical examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A medical examination is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Additionally, a medical examiner must provide a reasoned medical explanation connecting observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any bilateral knee disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be conducted, and all clinical findings should be reported in detail.  The examiner must specifically acknowledge and consider the lay evidence of the Veteran, his spouse, his ex-spouse, and his fellow service member's statements regarding symptoms and treatments for a bilateral knee disability.  The examiner should include a detailed rationale for all opinions provided.  The examiner is requested to set forth all manifestations of bilateral knee condition and provide a medical opinion on the following:

(a) Is it is as least as likely as not (50 percent probability or greater) that any bilateral knee disability is related to active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any bilateral knee disability is due to or the result of a service-connected right ankle disability?

(c) Is it is as least as likely as not (50 percent probability or greater) that any bilateral knee disability has been aggravated (increased in severity beyond the natural progress of the disorder) by a service-connected right ankle disability?

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


